977 F.2d 571
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gerals BRYANT, Plaintiff-Appellant,v.Captain SUMNER;  Sergeant Rose;  Sergeant Truman;  OfficerCherry, Individually and in their official capacities asCorrectional Officers in the North Carolina Department ofCorrections, Defendants-Appellees.
No. 92-6282.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 21, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Gerald Bryant, Appellant Pro Se.
Jane Ray Garvey, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Gerald Bryant appeals from the magistrate judge's* order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Bryant v. Sumner, No. CA-90-357-CRT-DE (E.D.N.C. Feb. 7, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (1988)